NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                     2008-5062

                       BILL HUBBARD, individually and doing
                    business as BILL HUBBARD & ASSOCIATES,

                                                    Plaintiff-Appellee,

                                          v.

                                 UNITED STATES,

                                                    Defendant-Appellant.


        Stephen L.R. McNichols, McNichols Beers LLP, of Pleasanton, California, argued
for plaintiff-appellee.

       Kenneth M. Dintzer, Assistant Director, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for
defendant-appellant. With him on the brief was Jeanne E. Davidson, Director.

Appealed from: United States Court of Federal Claims

Senior Judge Loren A. Smith
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2008-5062


                      BILL HUBBARD, individually and doing,
                   business as BILL HUBBARD & ASSOCIATES,

                                                     Plaintiff-Appellee,

                                          v.

                                 UNITED STATES,

                                                     Defendant-Appellant.




                                  Judgment


ON APPEAL from the       UNITED STATES COURT OF FEDERAL CLAIMS

in CASE NO(S).           95-CV-396

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN, FRIEDMAN, and MAYER, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT



DATED March 16, 2009                       /s/ Jan Horbaly
                                          Jan Horbaly, Clerk